Citation Nr: 1525028	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to March 24, 2003, for the grant of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 1973.  The Veteran died in September 1990.  The appellant is the Veteran's unremarried surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, jurisdiction of the claims folder has been transferred to the Honolulu, Hawaii, RO.  The appellant's timely December 2013 substantive appeal limited the appeal to the claim for an effective date prior to March 24, 2003, for the grant of service connection for the cause of the Veteran's death.  
 

FINDINGS OF FACT

1.  The first claim submitted by the appellant for service connection for the cause of the Veteran's death was received on March 24, 2003.

2.  A claim for burial benefits submitted by a funeral home employee in November 1990 did not require VA to infer that the appellant was seeking benefits for the cause of the Veteran's death.

3.  The weight of the evidence is against a finding that any communication that would constitute a claim for service connection based on the Veteran's exposure to herbicides was submitted prior to March 24, 2003.




CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 2003, for the grant of service connection for the cause of the Veteran's death, including as presumed related to exposure to herbicides, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date prior to March 24, 2003, for the grant of benefits for service connection for the cause of the Veteran's death.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The claims file shows that the first formal for service connection for the cause of the Veteran's death was submitted on March 24, 2003.  During the pendency of the claim, the appellant submitted medical evidence established that diabetes mellitus, type II, was diagnosed prior to the Veteran's death, and contributed to diagnosed heart disease even though heart disease, but not diabetes mellitus, was listed on the death certificate as the cause of death.  

The Veteran served in Vietnam.  If a Veteran was exposed to herbicides during service, 38 U.S.C.A. § 1116 authorizes a presumption that certain diseases, if diagnosed, are due to the herbicide exposure.  38 U.S.C.A. § 1116.  Diabetes mellitus was included in the list of diseases which may be presumed due to exposure to herbicides when the law was first enacted in 1991.  Ischemic heart disease, which is defined as including coronary artery disease, was added to the list of diseases which may be presumed service-connected effective in August 2010.  

The Veteran's diagnosed diabetes mellitus was presumed to be due to his exposure to herbicides in Vietnam, and the medical evidence was sufficient to show that the diabetes mellitus caused or aggravated the heart disease that caused the Veteran's death.  The medical evidence submitted in support of the 2003 claim therefore satisfied the criteria for service connection for the Veteran's death, even though, as noted, coronary artery disease, but not diabetes, was listed on the death certificate as the cause of the Veteran's death.

The Veteran died in 1990, and the medical diagnoses, the facts entitling the appellant to benefits based on the Veteran's death, were present prior to the Veteran's death.  However, the law limits payment of a benefit to no earlier than the claim for the benefit, if the facts supporting the grant of service connection were present before the claim was filed.  

The law is clear that the appellant cannot be paid compensation for the cause of the Veteran's death before she filed the claim on March 24, 2003, even though the medical facts supporting the claim were present before the claim was filed.  38 U.S.C.A. § 5110.

Simply stated, the VA needs a claim. 

In December 2010, the appellant sought an earlier effective date for payment of benefits, based on the August 2010 addition of ischemic heart disease to the list of diseases which may be presumed related to exposure to herbicides.  However, when a law or regulation is liberalized, payment under the liberalized provision may not be awarded prior to the effective date of the new provision.  Thus, the fact that the Veteran had ischemic heart disease when he died in September 1990 does not entitle the appellant to receive benefits for the Veteran's service-connected death, as due to ishemic disease, before the liberalizing law became effective in August 2010.  Since the appellant has already been receiving benefits for the Veteran's death, effective from March 24, 2003, the liberalizing law does not entitle her to payment of compensation prior to march 24, 2003.  

However, the appellant may be entitled to retroactive payment of benefits prior to March 24, 2003, if she establishes that a claim for service connection for the cause of the Veteran's death was, in fact, filed before March 24, 2003, but not resolved, and remained pending, or if she establishes that a claim was filed, even if the claim was denied, during a period from September 25, 1985 through May 3, 1989.  38 C.F.R. § 3.152, 3.155, 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

During the pendency of this appeal, the appellant has argued that the Veteran submitted a claim for service connection based on exposure to Agent Orange prior to his death in 1990.  See June 2011 Statement in Support of Claim.  The appellant contends that the VA lost or misplaced that claim, so that the claim remains pending.  

In this case, there is no record that the Veteran submitted a claim for any benefit during his lifetime.  The file is highly detailed and it appears nothing is missing.  The claims folder before the Board includes an "application for burial benefits" submitted in November 1990 by the funeral home authorized to provide the Veteran's funeral.  There is no evidence that the Veteran submitted any communication to VA or sought any VA benefit.  The record reflects that VA did not have a copy of the Veteran's DD Form 214 ("Report of Transfer or Discharge") on file at the time the 1990 burial benefits application was submitted.

In her December 2013 substantive appeal, the appellant stated that she was "personally attesting" that her husband was evaluated by his private physician for symptoms associated with ischemic heart disease and submitted those documents to the local VA office.  She stated, in a March 2012 letter, that "I do know that my husband had submitted some paperwork to our local VA office in 1986."  She argues that she should not be denied benefits because the local VA office lost or misplaced that paperwork.  The appellant acknowledges that she has no record that the Veteran submitted a claim for benefits.  

In this regard, she does not allege that she personally accompanied the Veteran when he submitted "paperwork" to the local VA office prior to his death or that she observed the contents of any documents submitted by the Veteran to VA prior to his death.  Her statements on this point are, at best, unclear.  These facts reduce the evidentiary weight of the appellant's expressed belief that the Veteran filed a claim for service connection based on exposure to herbicides.

For example, in an October 2003 notice of disagreement, the appellant stated that the Veteran did not have access to a VA facility where he resided (Guam), "nor did he put a claim [in] with the local Veterans Affairs Office because he did not think that his condition was serious enough then."  She further stated that the Veteran "did not want to go through the application process and screening . . ."  

The appellant's 2003 statements are inconsistent with her statements for purposes of this appeal.  

The appellant submitted a copy of a newspaper article to support her contention that a claim for service connection submitted by the Veteran prior to his death in 1990 was lost or misplaced.  The copied newspaper article, apparently published Friday, March 23, 2012, in Marianas Variety-Guam Edition, states that an audit of VA files related to burials in Guam in fiscal year 2009 through fiscal year 2011 showed that records were incomplete.  The fact that certain files for recent fiscal years were incomplete is favorable to the appellant's contention that VA lost or misplaced a claim submitted by the Veteran prior to his death in 1990, to the extent that the article shows that documents are sometimes misfiled, lost, or misplaced by VA.  However, this favorable evidence is of minimal probative value or weight to establish that a claim was, in fact, filed by the Veteran in this case prior to his death in September 1990.  

In comparison, the Board finds the appellant's unfavorable 2003 statement that the Veteran did not file a claim for benefits prior to his death to be far more persuasive than her later statements that the Veteran filed such claim.  

Simply stated, she has provided highly probative factual evidence against her own claim. 

Finally, the appellant additionally contends that a claim for burial benefits submitted in November 1990 remains pending or should be considered as a pending claim because VA provided no information to her about filing a formal claim for death benefits after the burial benefit claim was received.  See November 2011 Notice of Disagreement.  In particular, the appellant contends that VA should have notified her of her right to seek compensation or pension benefits at the time of the Veteran's death after a November 1990 "Application for Burial Benefits" was submitted by the funeral home authorized to bury the Veteran.  

VA may consider certain communications from a "duly authorized representative" as an informal claim for certain benefits if the benefit sought is identified.  38 C.F.R. § 3.155.  The appellant does not contend that she provided the funeral home with a written power of attorney or otherwise authorized the funeral home to act as her representative or "next friend" for VA purposes.  Id.  

VA was not required in 1990 to accept the funeral home's application for payment of funeral expenses as a request by the appellant for a benefit.  38 C.F.R. § 3.150(a)(as in effect in September 1990).  VA was not required to consider the appellant a person who had "apparent entitlement" to a benefit or an accrued benefit, in the absence of an award to the Veteran or a claim for a benefit.  38 C.F.R. § 3.150(b)(as in effect in September 1990).  

The Board sympathizes with the appellant's November 2011 statement that she believes that the local VA office should have contacted her and provided information about benefits claims.  However, the fact that VA did not provide the appellant with information or an application that might have benefited her does not constitute a pending claim, and is not a factual a basis which entitles the appellant to an award of an effective date prior to March 24, 2003 for the grant of benefits for the cause of the Veteran's death. 

The record establishes that the Veteran did not seek VA medical treatment during his lifetime.  There is no record that a VA claims file was established for the Veteran prior to his death in September 1990.  

Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See Davis v. Principi, 17 Vet. App. 29, 37 ((2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992).  The appellant has personally attested that the Veteran sought non-VA medical evaluation about his exposure to Agent Orange, but she has not alleged that she accompanied the Veteran to a VA office and observed him submit a claim, or that she observed the Veteran prepare a document for a VA claim.  

The presumption of administrative regularity applies in the absence of clear contrary.  Absence clear proof that a claim the Veteran submitted to VA during his lifetime was lost or misplaced, the presumption of administrative regularity prevails.  That presumption is of greater weight than the favorable evidence, which consists of the report of an audit of recent files conducted some 20 years after the Veteran's death and the statements of the appellant, which are diminished in probative value by the appellant's own prior contrary statements.

The preponderance of the evidence establishes that no unresolved claim for service connection was pending prior to March 24, 2003, when the appellant submitted a formal claim for service connection for the Veteran's death.  No criterion for an effective date prior to March 24, 2003, for the award of service connection for the cause of death is met.  The appeal must be denied.  

ORDER

The appeal for an effective date prior to March 24, 2003, for an award of service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


